Citation Nr: 0941835	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  04-31 124	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to a higher initial rating for a right knee 
disability, evaluated as 10 percent disabling on the basis of 
limitation of flexion and 30 percent disabling on the basis 
of limitation of extension.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to June 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  That decision granted service connection 
for right knee arthritis, evaluated as 10 percent disabling, 
effective August 17, 1994.

The Veteran's appeal was previously before the Board in 
October 2007, at which time the Board remanded the case for 
further development by the originating agency.

In August 2009, the Appeals Management Center (AMC) granted a 
separate 30 percent rating for limitation of extension of the 
right knee, effective March 24, 2009.  The Veteran is 
presumed to be seeking the maximum rating available under 
law; and he has indicated his continuing disagreement with 
the initial rating.  AB v. Brown, 6 Vet. App. 35 (1993).  
Hence his appeal remains before the Board.  

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In a July 2009 statement, the Veteran indicated that he would 
be undergoing a total right knee replacement on October 1, 
2009 at the Albany Medical Center, apparently arranged 
through VA, and that Dr. Marc Fuchs would be performing the 
surgery.  These clinical records are not currently associated 
with the claims folder.  The procurement of potentially 
pertinent medical records referenced by the Veteran is 
required.  As it appears that there may be available private 
medical records that are not presently associated with the 
claims folder, a remand is required.  See 38 C.F.R. § 
3.159(c)(2).  The provisions of 38 C.F.R. § 3.159(c) provide 
that VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  38 
C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain any 
records of a total right knee replacement 
conducted on October 1, 2009 at the Albany 
Medical Center by Dr. Marc Fuchs.  The 
Veteran is advised that to obtain these 
records, it may be necessary for him 
complete an authorization for their 
release

2.  Determine whether any newly received 
evidence indicates a change in the right 
knee disability warranting a new VA 
examination, and if so, afford the Veteran 
such an examination.

3.  If the benefit sought on appeal is not 
fully granted, issue a supplemental 
statement of the case.  Then return the 
case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


